 1   Anthony J. DeCristoforo, SBN 166171
     Anthony.DeCristoforo@ogletreedeakins.com
 2   Daniel E. Richardson, SBN 289327
     Daniel.richardson@ogletree.com
 3   OGLETREE, DEAKINS, NASH, SMOAK &
     STEWART, P.C.
 4   500 Capitol Mall, Suite 2500
     Sacramento, CA 95814
 5   Telephone:     916.840.3150
     Facsimile:     916.840.3159
 6
     Attorneys for Defendant
 7   STUDENT ASSISTANCE CORPORATION.
 8
 9                                 UNITED STATES DISTRICT COURT
10                                EASTERN DISTRICT OF CALIFORNIA
11
12   CAROLE FURTADO,                                     Case No. 2:19-CV-00080-MCE-AC
13                  Plaintiffs,                          JOINT STIPULATION AND ORDER TO
                                                         EXTEND TIME TO ANSWER
14          vs.                                          COMPLAINT PURSUANT TO EASTERN
                                                         DISTRICT LOCAL RULE 144(a); ORDER
15   STUDENT ASSISTANCE CORPORATION
16                  Defendants.                          Complaint Filed: January 11, 2019
                                                         Trial Date:      None yet
17                                                       Judge:           Hon. Morrison C. England
18
19          THE PARTIES HEREBY STIPULATE AND AGREE that Defendant STUDENT
20   ASSISTANCE CORPORATION, may have until March 4, 2019, to file a responsive pleading to
21   Plaintiff’s Complaint in order to allow Defendant to obtain information necessary to file an Answer
22   to the Complaint. This extension does not exceed the twenty-eight (28) days allowed under Eastern
23   District Local Rule 144(a). This is the first stipulation for extension of time between the parties.
24   Pursuant to Local Rule 144(a), approval of this stipulation by the Court is not necessary.
25
26
27
28

         JOINT STIPULATION AND ORDER TO EXTEND TIME TO ANSWER COMPLAINT PURSUANT TO
                            EASTERN DISTRICT LOCAL RULE 144(a); ORDER
 1          IT IS SO STIPULATED.
 2
 3   Dated: February 15, 2019                          OGLETREE, DEAKINS, NASH, SMOAK &
                                                       STEWART, P.C.
 4
 5

 6                                                     By: //s// Daniel E. Richardson
                                                           Anthony J. DeCristoforo
 7                                                         Daniel E. Richardson
                                                           Attorneys for Defendant
 8                                                         STUDENT ASSISTANCE CORPORATION.
 9
10
11   Dated: February 15, 2019                          KIMMEL and SILVERMAN, P.C.
12
13
                                                       By: //s// Amy Lynn Bennecoff Ginsburg
14                                                          Amy Lynn Bennecoff Ginsburg
                                                            Attorneys For Plaintiff
15                                                          CAROLE FURTADO
16
17
                                              ATTESTATION
18
19          Concurrence in the filing of this document has been obtained from each of the individuals
20   whose electronic signature is attributed above.
21                                                     OGLETREE, DEAKINS, NASH, SMOAK &
     Dated: February 15, 2019
22                                                     STEWART, P.C.

23
24
                                                       By: //s// Daniel E. Richardson
25                                                         Anthony J. DeCristoforo
                                                           Daniel E. Richardson
26                                                         Attorneys for Defendant
                                                           STUDENT ASSISTANCE CORPORATION.
27
28
                                                       2                   Case No.: 18CV-02990
         JOINT STIPULATION AND ORDER TO EXTEND TIME TO ANSWER COMPLAINT PURSUANT TO
                      EASTERN DISTRICT LOCAL RULE 144(a); [PROPOSED] ORDER
 1                                                ORDER
 2          Pursuant to the stipulation of the parties under Civil Local Rule 144(a), IT IS SO
 3   ORDERED THAT Defendant shall have until March 4, 2019 to file its responsive pleadings to
 4   Plaintiff’s Complaint.
 5          IT IS SO ORDERED.
 6   Dated: February 20, 2019
 7

 8
 9
10
11
12
13
14
15
16
17
18

19
20
21
22
23
24
25
26
27
28

         JOINT STIPULATION AND ORDER TO EXTEND TIME TO ANSWER COMPLAINT PURSUANT TO
                            EASTERN DISTRICT LOCAL RULE 144(a); ORDER
